EXAMINER’S AMENDMENT / REASONS FOR ALLOWANCE

Status of Claims
This communication is in response to applicant’s response submitted September 24, 2021.
Claim 1 is amended by examiner’s amendment below. Following entry of the examiner’s amendment, claims 1-7, 9-11, 13-16, and 18-23 remain pending and have been examined. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1. (Currently Amended) A system, comprising: 
a non-transitory memory; and 
one or more hardware processors coupled to the non-transitory memory and configured to read instructions associated with a merchant application from the non-transitory memory to cause the 
receiving, via a user interface of the merchant application running on a user device associated with a user 
in response to receiving the user request and while displaying the page including transaction-related information via the user interface of the merchant application, retrieving, by the merchant application from the user device, a browser cookie associated with a browser application installed on the device, wherein the browser application is different from the merchant application; 
determining that a one-touch feature is enabled for a user account of the payment service provider based on data extracted from the browser cookie; 
in response to determining that the one-touch feature is enabled and while displaying the page including transaction-related information via the user interface of the merchant application, launching, by the merchant application, the browser application on the user device; 
after launching the browser application and while continuing to display the page including transaction-related information via the user interface of the merchant application, instructing, by the merchant application, the browser application to transmit transaction information associated with the transaction and the browser cooki

after presenting the indication, and while continuing to display the page including transaction-related information via the user interface of the merchant application, receiving, by the merchant application from the remote host server associated with the payment service provider via the browser application, a signal indicating that the user is authenticated based on the browser cookie; and 
in response to receiving the signal, and while continuing to display the page including transaction-related information via the user interface of the merchant application, presenting, on the user interface of the merchant application, a notification that the transaction is completed.

Reasons for Allowance
Claims 1-7, 9-11, 13-16, and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, ... the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
Claim 1 describes a system for authenticating a user. The claim recites “A system, comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions associated with a merchant application from the non-transitory memory to cause the system to perform operations comprising: receiving, via a user interface of the merchant application running on a user device associated with a user and while the user interface of the merchant application displays a page including transaction-related information, a user request to complete a transaction using a payment service provider, wherein the merchant application is a non- browser-based application installed on the user device; in response to receiving the user request and while displaying the page including transaction-related information via the user interface of the merchant application, retrieving, by the merchant application from the ”
Authenticating a user is well known in the art before the effective filing date of the application as evidenced by the multiple cited references in the current prosecution. It is also well know that a browser cookie may be used for authenticating a user. 
US Patent Application Publication No. 2012/0150688 (Li) discloses payment service to efficiently enable electronic payment. Li teaches receiving, via a user interface of the merchant application running on a user device associated with a user and while the user interface of the merchant application displays a page including transaction-related information, a 
US Patent Application Publication No. 2011/0191162 (Blackhurst) discloses guaranteed merchant payment in a card-not-present transaction. Blackhurst teaches after presenting the indication, and while continuing to display the page including transaction-related information via the user interface of the merchant application, receiving, by the merchant application from the remote host server associated with the payment service provider via the browser application, a signal indicating that the user is authenticated based on the browser cookie; and in 
US Patent Application Publication No. 2013/0268400 (Ballard) discloses multi-panel user interface. Ballard teaches determining that a one-touch feature is enabled for a user account of the payment service provider based on data extracted from the browser cookie; and after instructing the browser application to transmit the transaction information and the browser cookie to the remote host server, and while continuing to display the page including transaction-related information via the user interface of the merchant application, presenting, by the user interface of the merchant application on the user interface, an indication that additional processing is being performed by the user device;. 
US Patent Application Publication No. 2015/0363581 (Ranadive) discloses systems and methods for authenticating a user based on a computing device. Ranadive teaches wherein the merchant application is a non-browser-based application installed on the user device; and in response to receiving the user request and while displaying the page including transaction-related information via the user interface of the 
US Patent Application Publication No. 2012/0016768 (Bezos) discloses contextual presentation on electronic catalog pages of information reflective of prior orders. Bezos teaches retrieving, by the merchant application from the user device, a browser cookie associated with a browser application installed on the device.
The cited references, alone or in combination, do not teach the specific combinations of the consensus verifications of the blockchain transactions as recited in the claims.
The other independent claims 14 and 19 are significantly similar to claim 1. As such, claims 14 and 19 are also allowed. The dependent claims are also allowed for the reasons described above.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                                               
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685